Citation Nr: 1723994	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for ischemic heart disease, from May 1, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran is from the Vietnam Era having served on active duty in the United States Army from February 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (BVA or Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, KY. 

In December 2016, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of his testimony is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, further development is required prior to adjudicating the Veteran's claim for a higher disability rating.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (c) (d) (2016).

During the Veteran's hearing, the Veteran testified that his medications related to his heart condition has increased and that he went to the emergency room in 2014 on two separate occasions for chest pains.  See Hearing Transcript, pages 3, 6.  In addition, the Veteran suggested his May 2011 stress test may not show an accurate account of his METS limitations.  He explained that the test was timed approximately for ten minutes, and while he wanted to end the test sooner than he did; he was under the impression that he had to complete the full test to show how bad his condition was.  See Hearing Transcript page 4.  As a result, the Veteran contends he over-exerted himself resulting in him feeling faint, dizzy, and nauseated.  He further reports it took over 15 minutes for his heart rate to come down.  See Hearing Transcript, pages 4-5.

Given the Veteran's testimony and the potential of his heart condition worsening, the Board finds that a new examination is warranted in order to fully evaluate the Veteran's claim for a higher disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, the Veteran's last examination was six years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).   

Further, as the Veteran has reported going to the VA facility in St. Petersburg, Florida on an emergency basis twice for chest pains, VA also has a duty to assist the Veteran in obtaining these records to be considered in his claim.  See Hearing Transcript, page 6; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records, to include those from the VAMC in St. Petersburg, Florida, and any other medical evidence that may have come into existence or is identified since the time the Veteran's claim was filed.  All efforts to obtain these records must be documented in the Veteran's claim file.  

2.  Schedule the Veteran for a VA medical examination to determine the severity of the Veteran's service-connected ischemic heart disease for the entire pendency of his claim.  

The examiner must document that he or she reviewed the file in the examination report.

(a)  The examiner's opinion must address the severity of the heart disability for the entire pendency of the Veteran's claim (from April 2011 - present) under the appropriate Diagnostic Code (currently DC 7005).  

If the Veteran is unable or unwilling to have the requested examination completed, determine the severity of the veteran's ischemic heart disease for the entire pendency of his claim using a factual review of the evidence of record.  

(b)  If the Veteran has had different levels of severity of his service-connected ischemic heart disease at different time periods, those should be noted by the examiner.  The examiner is asked to provide an explanation for how he/she came to the conclusions of the severity of the Veteran's service-connected ischemic heart disease for each appropriate time period, particularly with respect to the METs shown or estimated by the reported activity level if METs cannot be ascertained by clinical testing.
The examiner should note which METS level the Veteran's level of activity would correspond with (i.e. 7-10 METS, 5-7 METS, 3-5 METS, or 3 METS or less).

(c)  The examiner is advised to provide a rationale for any conclusions reached, including but not limited to, if the examiner cannot ascertain the severity of the condition with or without the use of clinical testing. 

3.  After completion of the above, readjudicate the claim.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


